Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on 04/26/2022; Claims 9-14, 16,21, and 23-24 were canceled; Claims 1 and 15 have been amended; claims 25-26 have been added; Claims 1, 15, and 20 are independent claims.  Claims 1-8, 16-19, 20 22, and 25-26 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. TAOUSAKIS, ALEXANDER (Reg. No.: 75257) has agreed and authorized the Examiner to amend claims 1 and 15; Canceled claim 6
Examiner’s Amendments
Claims
Replacing claims 1-26 as following:
1. 	(Currently Amended) A method for deploying a device to a local network hosted by a host device, the method comprising:
performing, by a control device, a search to find the host device residing in an operational vicinity of the control device among a plurality of host devices,
transmitting, by the control device, an identifier of the host device to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment,
receiving, in the host device, a message from the data center causing the host device to request a piece of information from the device under deployment;
in response to a receipt of the requested piece of information from the device under deployment, requesting a determination if the received piece of information comprises data corresponding to an expected data pattern;
in response to an outcome of the determination that the received piece of information comprises data corresponding to the expected data pattern, initiating a pairing with the device under deployment to the local network;
in response to the pairing, generating an indication that the device is paired with the host device; and
controlling the paired device via the host device,
wherein the device is configured to monitor operation of an elevator door, an escalator or an automatic door and to generate measurement data, 
wherein the host device is configured to: 
store the measurement data; and 
perform predetermined operations based on the measurement data, and
wherein the request of the piece of information and the determination if the received piece of information comprises data corresponding to the expected data pattern is implemented with challenge-response authentication. 

2.	(Previously Presented) The method of claim 1, wherein the message causing the host device to request the piece of information from the device under deployment is transmitted from one of the following: a control device, a data center, a data center through a control device.

3.	(Previously Presented) The method of claim 2, wherein the transmission of the message from the data center is triggered by the control device.

4. 	(Previously Presented) The method of claim 1, wherein the request of the determination if the received piece of information comprises data corresponding to the expected data pattern is performed internally in the host device.

5. 	(Previously Presented) The method of claim 1, wherein the request of the determination if the received piece of information comprises data corresponding to the expected data pattern is transmitted, from the host device, to at least one of the following: the control device, the data center. 

6. 	(Canceled)

7.	(Previously Presented) The method of claim 1, wherein the generated indication on the pairing is transmitted to at least one of the following: the control device, the data center. 

8.	(Previously Presented) The method of claim 1, the method further comprising:
identifying a user of the control device through a user authentication performed by the control device prior to a communication of the control device causing the host device to request a piece of information from the device under deployment.

9. – 14. (Canceled)

15. 	(Currently Amended) A system for deploying a device to a local network hosted by a host device, the system comprising:
a data center;
the host device including a processor, wherein the host device is a master device configured to control the device under deployment; 
the device under deployment; and
a control device including a screen, 
wherein the control device is configured to: 
perform a search to find the host device residing in an operational vicinity of the control device among a plurality of host devices,
transmit an identifier of the host device to the data center, to cause the data center to determine whether the host device corresponds to the device under deployment, and
generate a signal to cause the host device to request a piece of information from the device under deployment, 
wherein in response to a receipt of the requested piece of information from the device under deployment, the host device is configured to request a determination if the received piece of information comprises data corresponding to an expected data pattern, 
wherein in response to an outcome of the determination that the received piece of information comprises data corresponding to the expected data pattern, the host device is configured to initiate a pairing with the device under deployment to the local network,
wherein in response to the pairing, the host device is configured to generate an indication that the device is paired with the host device,
wherein the host device is configured to control the paired device,
wherein the device is configured to monitor operation of an elevator door, an escalator or an automatic door and to generate measurement data,
wherein the host device is configured to: 
store the measurement data; and 
perform predetermined operations based on the measurement data, and
wherein the request of the piece of information and the determination if the received piece of information comprises data corresponding to the expected data pattern is implemented with challenge-response authentication.

16.	(Canceled).

17. 	(Previously Presented) The system of claim 15, wherein the host device is configured to request the determination if the received piece of information comprises data corresponding to the expected data pattern from one of the following: the host device internally, the control device, the data center.

18. 	(Previously Presented) The system of claim 17, wherein the host device is configured to generate the request to the control device that generated the signal causing the host device to request a piece of information from the device.

19.	(Previously Presented) The system of claim 15, wherein the control device is configured to identify a user of the control device through a user authentication prior to a communication causing the host device to request a piece of information from the device under deployment.

20. 	(Previously Presented) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein for performing the method of claim 1, when the computer program product is executed on the host device. 

21. 	(Canceled) 

22.	(Previously Presented) The method of claim 1, further comprising:
before performing the search, determining that an existing device connected to the host device needs replacing; and
replacing the existing device with the device under deployment.
23. and 24. 	(Canceled) 

25. (Previously Presented) The method of claim 1, wherein the host device is further configured to generate control operations locally with respect to the device.

26. (Previously Presented) The system of claim 15, wherein the host device is further configured to generate control operations locally with respect to the device.


Examiner's Statement of reason for Allowance
Claims 1-5, 7-8, 15, 17-19, 20, 22, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed system , method, and computer program product for deploying a device to a local network hosted by a host device includes receiving a message causing the host device to request a piece of information from the device; requesting a determination if the received piece of information comprises data corresponding to an expected data pattern; if the received piece of information comprises data corresponding to the expected data pattern initiating a pairing with the device; and in response to the pairing generating an indication that the device is paired with the host device. 
The closest prior arts are Son et al. (“Son,” US 2014/0106673, published Apr. 14, 2014) Gu et al. (“Gu,” US 2014/0247941, published Sep. 4, 2014), further in view of Toutaoui (“Toutaoui,” US 2017/0015521, published Jan. 19, 2017) are generally directed to various aspect of receiving a message causing a host device to request a piece of information from the device under deployment. Determination is made if the received piece of information comprising data corresponding to an expected data pattern is requested in response to a receipt of the requested piece of information from the device under deployment. A pairing is initiated with the device under deployment to a local network in response to an outcome of the determination that the received piece of information comprises data corresponding to the expected data pattern. An indication is generated that the device is paired with the host device in response to the pairing.
However, none of Son, Gu, and Toutaoui teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 15, and 20.  For examples, it failed to teach “in response to a receipt of the requested piece of information from the device under deployment, requesting a determination if the received piece of information comprises data corresponding to an expected data pattern; in response to an outcome of the determination that the received piece of information comprises data corresponding to the expected data pattern, initiating a pairing with the device under deployment to the local network; in response to the pairing, generating an indication that the device is paired with the host device; and controlling the paired device via the host device, wherein the device is configured to monitor operation of an elevator door, an escalator or an automatic door and to generate measurement data, and data,” and  “wherein the host device is configured to: store the measurement data; and perform predetermined operations based on the measurement data, and wherein the request of the piece of information and the determination if the received piece of information comprises data corresponding to the expected data pattern is implemented with challenge-response authentication.”
This feature in light of other features, when considered as a whole, in the independent claims 1 and 15 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439

May 4th, 2022 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439